McEakrastd, J.,
delivered the following dissenting opinion.
I do not agree that it proper for a Circuit Judge to instruct a jury “that a slight preponderance of evidence in favor ,of the party upon whom the onus rests, is, without more, all that is necessary to entitle such party to a verdict.” Such a proposition, if not absolutely erroneous, is well calculated, I think, to mislead a *507jury. I do' not understand the rule as laid down by-Mr. Greenleaf to mean this. He says; “In civil cases, where the mischief of an erroneous conclusion is not deemed remediless, it is not necessarjr that the minds of the jurors be freed from all doubt; it is their duty to decide in favor of the party on whose side the weight of evidence preponderates, and according to the reasonable ‘probability of truth.” This it is true, as do all the authorities, holds, that the party need not make out his case beyond a reasonable doubt, and this is the distinction, and the only distinction between civil and criminal cases. It is true this author does not, nor do any of the authorities I have found, define the extent or degree of preponderance necessary, except that the jury must act upon the preponderance of the evidence, and according to the reasonable probability of truth, that is, as I should understand it, the preponderance should be such as to generate in the minds of the jury a belief of the probable truth of their ver'dict. A jury might in case of conflict think there was a slight preponderance in favor of the plaintiff, and yet the preponderance might be so slight as not to generate any belief of the probable truth of the plaintiff’s case. The . evidence might not be in ■ absolute equipoise, and yet so nearly so that a jury could not with any degree of satisfaction affirm that the fact was the one way or the other. In such case I think the verdict ought to be against the plaintiff, simply because the onus is upon him, • and it is better for the court not to act at all than to act upon such doubtful and un*508certain grounds. To require a jury to find for a plaintiff simply because there appears a slight preponderance of evidence in his favor, might be to require them to say upon their oaths that the plaintiff’s ease was made out, when in fact they did ■ not believe it. The argument- on the other side is that in civil cases •only a preponderance is required, and as no particular degree of preponderance is specified, therefore any preponderance will do, therefore a slight preponderance, and this might be still further modified by saying a very slight preponderance — a feather’s weight. If the jury were instructed simply that a preponderance was required, this might do, as they would understand this to mean something decided, but wben this is ' qualified by adding the words “slight” or “very slight,” it is going beyond any rule I have found laid down, and I think calculated to mislead them.
It is true that in many cases it said that a mere preponderance or a bare preponderance is sufficient. These expressions mean that civil cases are to be made ■out by a mere preponderance or a bare preponderance in contradistinction to criminal cases, which are to be made out beyond a reasonable doubt; but it is not intimated that a preponderance will do which,¡does not fairly convince the jury of the probable truth of their verdict. It is said, however, to require .a jury to be satisfied of the probable truth of their verdict, is to apply the same rule as in criminal cases, that to be satisfied, and to be satisfied beyond a reasonable ■doubt, means the same ■ thing, but we know that to. *509the apprehension of the common mind there is a wide difference; so much so, that it has never been held sufficient in a criminal case to say to the jury that they must be satisfied of the defendant’s guilt, but they must be satisfied beyond a reasonable doubt, and the doubt must be explained. Clearly recognizing the distinction between a case made out barely short of excluding all reasonable doubt, and a case where there-is only a slight preponderance, there is a wide gap, an indefinite number of gradations; so that to say that a case need not be made be made out beyond a reasonable doubt is not by any means to say that a slight preponderance is sufficient.
I think that to say to a jury, that in a case of conflict a slight preponderance is sufficient, is equivalent at law to saying that a plaintiff may recover upon slight evidence of his claim. In a case of conflict the slight preponderance is no more than slight evidence of the plaintiff’s claim in a case where there is no conflict. The evidence upon the one side neutralizes the other, except to the preponderance, and' upon this only the case must rest.
Courts are often called upon to take the money or-property of one man and give it to another, sometimes to a large amount, and to the utter pecuniary ruin of the parties. Ought this to be done upon slight evidence or upon uncertain grounds? Ought solemn judicial proceedings be predicated upon a less-degree of certainty than men usually act upon in other affairs of equal, importance? I think not.
Courts of equity, as- I .have always understood,. *510never do so; and so the case of Ridley v. Ridley, 1 Col., 323, I understand it, holds. I do not see that a different measure of justice should be applied in one court from the other. I have always understood it to be a sound legal maxim, that a party cannot recover upon a doubtful right. It is possible that if we could imagine a case or an isolated question in which the onus is not upon either party, and there was no presumption either way, a slight preponderance might be sufficient, but I cannot imagine such a case. The authorities all agree that when a debt is made out by competent proof, and defendant avers payment, the onus is changed to the defendant and he must establish the defense by the same degree of proof that the plaintiff was required to make in the first instance. The reasoning in the cases of Thayer v. Boyle, 30 Maine, 483, and Knowles v. Scribner, 57 Maine, 496, sustain this view, where it is said that a mere preponderance is in many instances not sufficient even in civil cases, as one attempting to charge another with a debt, must do so by full and competent proof, and where a debt has been proven by competent evidence the debtor, in order to be discharged, must offer full proof of satisfaction.
For these reasons I dissent from the opinion of the majority.'
I concur. Feekman, J.